            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 1 of 16                 FILED
                                                                                  2019 May-15 PM 03:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

JOSHUA M. SMITH,                                )
                                                )
                Plaintiff,                      )
                                                )
v.                                              ) Case No.: 19-CV-00034-SGC
                                                )
BMW FINANCIAL SERVICES, N.A.,                   )
LLC,                                            )
                                                )
                Defendant.                      )

                  ANSWER TO THIRD AMENDED COMPLAINT

        BMW Financial Services, N.A., LLC (hereinafter “BMW”) answers each

paragraph of Plaintiff’s third amended complaint as follows:

        1.      BMW is without sufficient information to admit or deny the averments

contained in this paragraph and therefore denies them.

        2.      BMW admits that it is a foreign entity that lawfully conducts business

in Alabama.

        3.      BMW is without sufficient information to admit or deny the averments

contained in this paragraph and therefore denies them.

        4.      BMW is without sufficient information to admit or deny the averments

contained in this paragraph and therefore denies them.

        5.      BMW admits that this Court has jurisdiction and that venue is proper.



2295393.1
                                            1
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 2 of 16



        6.      To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        7.      BMW admits that Plaintiff breached his agreement by failing to make

payment as agreed.

        8.      BMW denies making any mis-statements to Plaintiff. To the extent this

paragraph contains any allegations or averments of wrongful or tortious conduct by

BMW, it denies those allegations and averments.

        9.      BMW denies that Plaintiff cured his default. To the extent this

paragraph contains any allegations or averments of wrongful or tortious conduct by

BMW, it denies those allegations and averments.

        10.     BMW denies making any mis-statements to Plaintiff. BMW denies

that Plaintiff cured his default. To the extent this paragraph contains any allegations

or averments of wrongful or tortious conduct by BMW, it denies those allegations

and averments.

        11.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        12.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        13.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

2295393.1
                                           2
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 3 of 16



        14.     Denied.

        15.     Denied.

        16.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        17.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        18.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        19.     Denied.

        20.     Denied.

        21.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        22.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        23.     Denied.

        24.     Denied.

        25.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        26.     Denied.

        27.     Denied.

2295393.1
                                           3
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 4 of 16



        28.     Denied.

        29.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        30.     Denied.

        31.     Denied.

        32.     Denied.

        33.     Denied.

        34.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        35.     Denied.

        36.     Denied.

        37.     Denied.

        38.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        39.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

        40.     Denied.

        41.     Denied.

        42.     To the extent this paragraph contains any allegations or averments of

wrongful or tortious conduct by BMW, it denies those allegations and averments.

2295393.1
                                           4
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 5 of 16



        43.     Denied.

        44.     Denied.

        45.     Denied.

        As for the unnumbered paragraphs immediately following paragraph 45,

BMW denies that Plaintiff is entitled to any damages, recovery, or relief from it

whatsoever.

        46.     BMW denies that Plaintiff is entitled to any damages, recovery, or relief

from it whatsoever.

        47.     BMW denies that Plaintiff is entitled to any damages, recovery, or relief

from it whatsoever.

        48.     BMW denies that Plaintiff is entitled to any damages, recovery, or relief

from it whatsoever.

        49.     BMW denies that Plaintiff is entitled to any damages, recovery, or relief

from it whatsoever.

                             AFFIRMATIVE DEFENSES

                          FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by his contributory negligence.

                          SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by his assumption of the risk.

                          THIRD AFFIRMATIVE DEFENSE

        BMW pleads lack of damage.
2295393.1
                                             5
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 6 of 16




                        FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s damages, if any, were caused by a superseding, intervening cause.

                         FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s damages, if any, were caused by third parties for whom or which

BMW is not legally responsible.

                         SIXTH AFFIRMATIVE DEFENSE

        BMW pleads lack of proximate cause.

                       SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by his breaches of the contract(s) at issue.

                        EIGHTH AFFIRMATIVE DEFENSE

        BMW’s actions were in accordance with the contract(s) at issue, as well as

applicable law.

                         NINTH AFFIRMATIVE DEFENSE

        BMW pleads last clear chance.

                         TENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the statute of frauds.

                      ELEVENTH AFFIRMATIVE DEFENSE

        BMW pleads privilege.

                       TWELFTH AFFIRMATIVE DEFENSE

        BMW’s actions were commercially reasonable.




2295393.1
                                            6
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 7 of 16




                     THIRTEENTH AFFIRMATIVE DEFENSE

        The parties’ agreements provided reasonable standards for each party’s rights

and obligations.

                     FOURTEENTH AFFIRMATIVE DEFENSE

        Defendant denies that it is guilty of any conduct which entitles Plaintiff to

recover punitive damages.

                      FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint, and each and every Count thereof, to the extent that it

seeks exemplary or punitive damages, violates BMW’s right to procedural due

process under the Fourteenth Amendment of the United States Constitution and

under the Constitution of the State of Alabama, and therefore fails to state a cause

of action under which either punitive or exemplary damages can be awarded.

                      SIXTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint, and each count thereof, to the extent that it seeks

punitive or exemplary damages, violates BMW’s rights to protection from “excess

fines” as provided in the Eighth Amendment of the United States Constitution and

Article I, Section 15 of the Constitution of the State of Alabama, and violates

BMW’s right to substantive due process as provided in the Fifth and Fourteenth

Amendments of the United States Constitution and as provided in the Constitution

of the State of Alabama, and therefore fails to state a cause of action supporting the

punitive or exemplary damages claimed.
2295393.1
                                           7
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 8 of 16




                    SEVENTEENTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case will be violative

of the constitutional safeguards provided to BMW under the Constitution of the

United States of America.

                     EIGHTEENTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case will be violative

of the constitutional safeguards provided to BMW under the Due Process Clause of

the Fourteenth Amendment of the Constitution of the United States in that punitive

damages are vague and are not rationally related to legitimate government interests.

                     NINETEENTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case will be violative

of Article I, Section 6 of the Constitution of the State of Alabama which provides

that no person shall be deprived of life, liberty, or property except by due process of

law, in that punitive damages are vague and are not rationally related to legitimate

government interests.

                      TWENTIETH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case will be violative

of the procedural safeguards provided to BMW under the Sixth Amendment to the

Constitution of the United States in that punitive damages are penal in nature and

consequently BMW is entitled to the same procedural safeguards accorded to

criminal defendants.
2295393.1
                                          8
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 9 of 16




                    TWENTY-FIRST AFFIRMATIVE DEFENSE

        It is violative of the self-incrimination clause of the Fifth Amendment to the

Constitution of the United States of America to impose against BMW punitive

damages, which are penal in nature, yet compel BMW to disclose potentially

incriminating documents and evidence.

                  TWENTY-SECOND AFFIRMATIVE DEFENSE

        It is violative of the self-incrimination clause of Article I, Section 6 of the

Constitution of the State of Alabama to impose against BMW punitive damages,

which are penal in nature, yet compel BMW to disclose potentially incriminating

documents and evidence.

                   TWENTY-THIRD AFFIRMATIVE DEFENSE

        It is violative of the rights guaranteed by the Constitution of the United States

of America and the Constitution of the State of Alabama to impose punitive damages

against BMW which are penal in nature by requiring a burden of proof on Plaintiffs

which is less than the “beyond a reasonable doubt” burden required in criminal cases.

                  TWENTY-FOURTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case, on its face and/or

as applied in this case, is in violation of the right to trial by jury of the Seventh

Amendment of the Constitution of the United States.




2295393.1
                                            9
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 10 of 16




                    TWENTY-FIFTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case will be violative

of the Eighth Amendment of the Constitution of the United States in that said

damages would be an excessive fine in violation of the Excessive Fines Clause of

the Eighth Amendment to the United States Constitution.

                    TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to the Plaintiff in this case will be violative

of the Equal Protection Clause of the Fourteenth Amendment of the Constitution of

the United States.

                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        The imposition of punitive damages in this cause violates the Due Process

Clause of Amendments V and XIV to the United States Constitution and Article I,

Sections 1, 2, 6, 11, 13, 15, 27 and 35 of the Alabama Constitution of 1901 because

the authorization for unlimited punitive damages awards have a substantial chilling

effect on the exercise of the fundamental rights to ordered liberty and of access to

the courts. Among other things, the present procedure and standards for imposing

punitive damages are unconstitutionally vague and violate Due Process under the

aforesaid state and federal constitutional provisions by (1) failing to provide

sufficiently objective and specific standards by which juries may decide whether to

award punitive damages and to determine the amount of punitive damages awards;

(2) failing to provide sufficiently objective and specific standards by which juries
2295393.1
                                          10
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 11 of 16



may impose punitive damages based on the culpability of alleged tortfeasors; (3)

failing to provide sufficient objective specific standards by which juries may award

punitive damages against multiple defendants for different alleged acts of

wrongdoing; (4) failing to provide sufficiently objective and specific standards by

which juries may award separate judgments against alleged joint tortfeasors; (5) by

failing to provide a sufficiently clear, objective, and specific standard for appellate

review of awards for punitive damages; and (6) by failing to provide a meaningful

opportunity for challenging the excessiveness of such awards.

                   TWENTY-EIGHTH AFFIRMATIVE DEFENSE

        The imposition of punitive damages in this case violates the Equal Protection

Clause of Amendments V and XIV of the United States Constitution and deprives

BMW of the right to equal protection under the law as provided in Article I, Sections

1, 6, and 22 of the Alabama Constitution of 1901, because, among other reasons,

criminal defendants are placed in a position of distinct advantage over civil

defendants of comparable culpability due to the disparity in punitive treatment for

similar conduct and because the absence of sufficiently specific and objective

standards for the imposition of punitive damages fails to ensure equality of treatment

between and among similarly situated civil defendants.




2295393.1
                                          11
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 12 of 16




                    TWENTY-NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim for punitive damages cannot be upheld based on all grounds

that the United States Supreme Court in BMW v. Gore, 116 S.Ct. 1589 (1996),

determined that the provisions of Alabama law governing the right to recover

punitive damages or the determination of the amount of punitive damages violate a

defendant’s rights provided by the United States Constitution.

                       THIRTIETH AFFIRMATIVE DEFENSE

        Plaintiff’s claim for punitive damages cannot be upheld under BMW v. Gore,

116 S.Ct. 1589 (1996) to the extent it is not based on the least drastic remedy or

lowest amount of punitive damages that could be expected to ensure that this

Defendant will more fully comply with this state’s laws in the future.

                     THIRTY-FIRST AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to recover punitive damages pursuant to Ala. Code §6-

11-20 and §6-11-30 (1975), and thereby any claim for such damages is barred.

                    THIRTY-SECOND AFFIRMATIVE DEFENSE

        Any award of punitive damages in this case is subject to those limitations

established by the Alabama Legislature and set forth in §6-11-21, Code of Ala.

(1975). The Alabama Supreme Court’s action abolishing the legislatively-created

cap on punitive damages was unconstitutional and is without effect. Under the

Constitution of the United States and the State of Alabama, the Alabama Supreme



2295393.1
                                          12
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 13 of 16



Count cannot abolish the cap created by the Legislature on punitive damages through

judicial fiat.

                     THIRTY-THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claim for punitive damages against BMW cannot be sustained

because punitive damages may be awarded jointly and severally against some or all

of the defendants for different acts of alleged wrongdoing without apportionment

among them based on the respective enormity of their alleged misconduct and will,

therefore, violate BMW’s rights under the Equal Protection Clause and the Due

Process Clause of the Fifth and Fourteenth Amendments to the United States

Constitution and Article I §§1, 6, 13 and 22 of the Alabama Constitution, and will

be improper under the common law and public policies of the State of Alabama and

the United States of America.

                   THIRTY-FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim for punitive damages is barred because an award of punitive

damages under Alabama law will constitute an impermissible burden on interstate

commerce in violation of the Commerce Clause of Article I §9 of the United States

Constitution.

                     THIRTY-FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim for punitive is barred to the extent that it seeks the admission

into evidence of BMW’s net worth in determining whether punitive damages are to

be awarded and/or in what amount they are to be awarded because punitive damages
2295393.1
                                            13
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 14 of 16



are a form of punishment that is grounded in a defendant’s status rather than in

specific misconduct, and thus has the effect of treating classes of citizens unequally

in violation of the Equal Protection Clause of the Fifth and Fourteenth Amendments

to the United States Constitution and Article I, §§1, 6, 13 and 22 of the Alabama

Constitution.

                     THIRTY-SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for punitive damages against BMW cannot be upheld,

because any award of punitive damages under Alabama law without bifurcating the

trial of all punitive damages would violate BMW’s due process rights guaranteed by

the United States Constitution and the Alabama Constitution.

                   THIRTY-SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for punitive damages against BMW cannot be upheld,

because an award of punitive damages under Alabama law for the purpose of

compensating Plaintiff for elements of damage not otherwise recognized by

Alabama law would violate BMW’s due process rights guaranteed by the United

States Constitution and by the due process provisions of the Alabama Constitution.

                    THIRTY-EIGHTH AFFIRMATIVE DEFENSE

        The Alabama statute authorizing punitive damages, Ala. Code §6-1-20 (1993)

is constitutionally vague as written, construed, and applied.




2295393.1
                                          14
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 15 of 16




                     THIRTY-NINTH AFFIRMATIVE DEFENSE

        BMW pleads the applicability of the Alabama Legislature’s amendment to

Alabama Code §6-11-21 (1975) with effective date of June 7, 1999.

                       FORTIETH AFFIRMATIVE DEFENSE

        BMW avers that it did not receive fair notice that the conduct that is alleged

in Plaintiff’s Complaint might subject it to punishment.

                     FORTY-FIRST AFFIRMATIVE DEFENSE

        BMW avers that it did not receive fair notice of the severity of the penalty that

might be imposed for the alleged conduct set out in Plaintiff’s Complaint.

                    FORTY-SECOND AFFIRMATIVE DEFENSE

        The claims for punitive damages against BMW are barred for reasons that

Plaintiffs cannot produce clear and convincing evidence sufficient to support or

sustain the imposition of punitive damages against this Defendant.

                     FORTY-THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claim for punitive damages cannot be upheld based on a violation

of due process of law as set forth in State Farm Mutual Automobile Insurance

Company v. Campbell, 538 U.S. 408, 123 S.Ct. 1513, 155 L.Ed. 2d. 585 (2003).

Assuming arguendo Plaintiff could produce evidence sufficient to support an award

of punitive damages, any award in excess of three (3) times compensatory damages

would be an unconstitutional violation of BMW’s right to due process of law as set

forth in the Gore and State Farm cases, supra.

2295393.1
                                           15
            Case 2:19-cv-00034-RDP Document 25 Filed 05/15/19 Page 16 of 16




                    FORTY-FOURTH AFFIRMATIVE DEFENSE

        BMW reserves the right to amend its Answer and Affirmative Defenses as

discovery progresses.



                                        s/ Christopher A. Bottcher
                                        Christopher A. Bottcher (ASB-2085-T68C)
                                        T. Dylan Reeves (ASB-3462-T75R)
                                        Attorneys For BMW Financial Services,
                                        N.A., LLC




OF COUNSEL:
McGlinchey Stafford
505 North 20th Street, Suite 800
Birmingham, AL 35203
(205) 725-6400 (telephone)
(205) 623-0810 (facsimile)
cbottcher@mcglinchey.com
dreeves@mcglinchey.com

                            CERTIFICATE OF SERVICE
      I hereby certify that on May 15, 2019, I filed the foregoing with the Clerk of
the Court, which will send notification of such filing to the following:

        W. Whitney Seals
        Cochrun & Seals, LLC
        P. O. Box 10448
        Birmingham, AL 35202-0448

                                        s/ Christopher A. Bottcher
                                        OF COUNSEL




2295393.1
                                          16
